EXHIBIT 10.23 EXECUTION COPY SECURITY AGREEMENT between THE GUITAMMER COMPANY, as Debtor and THE DIRECTOR OF DEVELOPMENT OF THE STATE OF OHIO as Secured Party Dated as of April 25, 2008 SECURITY AGREEMENT THIS SECURITY AGREEMENT, made and entered into as of April 25, 2008, is executedand delivered by The Guitammer Company, an Ohio corporation (the "Company"), as debtor, whoseaddress is 6117 Maxtown Road, Westerville, Ohio 43082, to The Director of Development (the"Director") of the State of Ohio, as secured party, whose address is 77 South High Street, P.O. Box1001, Columbus, Ohio 43216-1001, under the circumstances summarized in the following recitals(the capitalized terms used but not defined in the recitals and granting clauses are used therein asdefined in Article I hereof): A. Pursuant to the Loan Agreement, to which reference is hereby made and a counterpartof which is on file and available for inspection at the Notice Address of the Director, the Director hasagreed to loan to the Company the maximum principal sum of One Million Eighty-Three ThousandNine Hundred Fifty-One Dollars ($1,083,951). B. By the Loan Agreement and as further evidenced by the Note delivered to theDirector, the Company is required to repay the Loan by making payments to the Director at suchtimes and in such amounts as are set forth in the Note. NOW, THEREFORE, as an inducement to and in consideration of the Loan to theCompany by the Director pursuant to the Loan Agreement and for other valuable consideration, thereceipt of which is hereby acknowledged, and for the purpose of securing: (i) all payments to bemade by the Company with respect to the Loan and under the Loan Agreement, the Note, thisSecurity Agreement and all other Loan Documents, together with interest, monthly service fees andloan participation fees as provided therein and herein, (ii) any amounts advanced or costs incurred bythe Director with respect to the Collateral, including but not limited to amounts advanced or costsincurred for the payment of taxes, assessments, insurance premiums or amounts advanced or costsincurred for the protection of the Collateral or enforcement of this Security Agreement, the Note, theLoan Agreement and all other Loan Documents, together with interest, monthly service fees and loanparticipation fees as provided therein and herein, and (iii) the performance and observance of eachcovenant and agreement of the Company contained in this Security Agreement, the Note, the LoanAgreement and the other Loan Documents, the Company does hereby grant, bargain, sell, convey,assign, grant a lien and security interest in and transfer unto the Director, the Director's successorsand assigns, the Collateral. TO HAVE AND TO HOLD the Collateral unto the Director, the Director's successors andassigns, forever; AND, IT IS HEREBY COVENANTED that this Security Agreement is given and theCollateral is to be held in the manner and to the extent and applied subject to the further terms hereinset forth: ARTICLE I Definitions Section 1.1 Use of Defined Terms. In addition to the words and terms elsewhere definedin this Security Agreement or by reference to the Loan Agreement or other instruments ordocuments, the words and terms set forth in Section 1.2 hereof shall have the meanings therein setforth unless the context or use clearly indicates a different meaning or intent. All capitalized termsused herein and not otherwise defined shall have the meanings assigned to such terms in the LoanAgreement. Such definitions shall be equally applicable to both the singular and plural forms of anyof the words and terms therein defined. Section 1.2 Definitions. As used herein: "Accounts" means "account" as defined in Article 9 of the Commercial Code, whichdefinition, as of the date of this Security Agreement, means a right to payment of a monetaryobligation, whether or not earned by performance, (i) for property that has been or is to be sold,leased, licensed, assigned, or otherwise disposed of, (ii) for services rendered or to be rendered, (iii)for a policy of insurance issued or to be issued, (iv) for a secondary obligation incurred or to beincurred, (v) for energy provided or to be provided, (vi) for the use or hire of a vessel under a charteror other contract, (vii) arising out of the use of a credit or charge card or information contained on orfor use with the card, or (viii) as winnings in a lottery or other game of chance operated or sponsoredby a state, governmental unit of a state, or Person licensed or authorized to operate the game by astate or governmental unit of a state. "Account" includes a health-care-insurance receivable."Account" does not include (i) rights to payment evidenced by Chattel Paper or an Instrument, (ii)Commercial Tort Claims, (iii) Deposit Accounts, (iv) Investment Property, (v) Letter-of-CreditRights or letters of credit, or (vi) rights to payment for money or funds advanced or sold, other thanrights arising out of the use of a credit or charge card or information contained on or for use with thecard "Chattel Paper" means "chattel paper" as defined in Article 9 of the CommercialCode, which definition, as of the date of this Security Agreement, means a record that evidences botha monetary obligation and a security interest in specific Goods, a security interest in specific Goodsand Software used in the Goods, a security interest in specific Goods and license of Software used inthe Goods, a lease of specific Goods, or a lease of specific Goods and license of Software used in theGoods. "Monetary obligation" means a monetary obligation secured by the Goods or owed under alease of the Goods and includes a monetary obligation with respect to Software used in the Goods. Ifa transaction is evidenced by records that include an Instrument or series of Instruments, the group ofrecords taken together constitutes Chattel Paper. "Chattel Paper" does not include (i) charters orother contracts involving the use or hire of a vessel or (ii) records that evidence a right to paymentarising out of the use of a credit or charge card or information contained on or for use with the card. "Collateral" means all Accounts, Chattel Paper, Commercial Tort Claims, DepositAccounts, Documents, Electronic Chattel Paper, Equipment, Fixtures, General Intangibles, Goods,Instruments, Inventory, Investment Property, Letter-of-Credit Rights, Payment Intangibles, Pledged Deposits, Software, Stock Rights and Other Collateral, wherever located, in which the Company nowhas or hereafter acquires any right or interest, and the proceeds, insurance proceeds and productsthereof, together with all books and records, customer lists, credit files, software, computer files,programs, printouts and other computer materials and records related thereto. 2 "Commercial Code" means Chapters 1301 through 1310, inclusive, Ohio RevisedCode, as in effect from time to time. "Commercial Tort Claim" means "commercial tort claim" as defined in Article 9 ofthe Commercial Code, which definition, as of the date of this Security Agreement, means a claimarising in tort with respect to which (a) the claimant is an organization; or (b) the claimant is anindividual and the claim: (i) arose in the course of the claimant's business or profession; and (ii) doesnot include damages arising out of personal injury to or the death of an individual, in which asecurity interest has been specifically granted by the Company to the Director pursuant to Section2.14. "Control" shall have the meaning set forth in Article 8 or, if applicable, in Section 9- 104, 9-105, 9-106 or 9-107 of Article 9, of the Commercial Code. "Deposit Account" means "deposit account" as defined in Article 9 of theCommercial Code, which definition, as of the date of this Security Agreement, means a demand,time, savings, passbook, or similar account maintained with a bank but does not include InvestmentProperty or Accounts evidenced by an Instrument. "Documents" means "document" as defined in Article 9 of the Commercial Code,which definition, as of the date of this Security Agreement, means a document of title or a receipt ofthe type described in division (B) of section 1307.06 of the Ohio Revised Code. "Electronic Chattel Paper" means "electronic chattel paper" as defined in Article 9 ofthe Commercial Code, which definition, as of the date of this Security Agreement, means ChattelPaper evidenced by a record consisting of information stored in an electronic medium. "Equipment" means "equipment" as defined in Article 9 of the Commercial Code,which definition, as of the date of this Security Agreement, means Goods other than Inventory, farmproducts, or consumer goods. The term "Equipment" includes the Project Equipment. "Event of Default" means any of the events described as an Event of Default inSection 6.2 hereof. "Fixtures" means "fixtures" as defined in Article 9 of the Commercial Code, whichdefinition, as of the date of this Security Agreement, means all Goods which become so related toparticular real estate that an interest in such Goods arises under real property law. "General Intangibles" means "general intangible" as defined in Article 9 of theCommercial Code, which definition, as of the date of this Security Agreement, means any personal property, including things in action, other than Accounts, Chattel Paper, Commercial Tort Claims,Deposit Accounts, Documents, Goods, Instruments, Investment Property, Letter-of-Credit Rights,letters of credit, money, and oil, gas, or other minerals before extraction. "General Intangible"includes Payment Intangibles and Software. 3 "Goods" means "goods" as defined in Article 9 of the Commercial Code, whichdefinition, as of the date of this Security Agreement, means all things that are movable when asecurity interest attaches. "Goods" includes (i) Fixtures, (ii) standing timber that is to be cut andremoved under a conveyance or contract for sale, (iii) the unborn young of animals, (iv) crops grown,growing, or to be grown, even if the crops are produced on trees, vines, or bushes, and (v)manufactured homes. "Goods" also includes a computer program embedded in Goods and anysupporting information provided in connection with a transaction relating to the program if (i) theprogram is associated with the Goods in such a manner that it customarily is considered part of theGoods, or (ii) by becoming the owner of the Goods, a Person acquires a right to use the program inconnection with the Goods. "Goods" does not include a computer program embedded in Goods thatconsist solely of the medium in which the program is embedded. "Goods" does not includeAccounts, Chattel Paper, Commercial Tort Claims, Deposit Accounts, Documents, GeneralIntangibles, Instruments, Investment Property, Letter-of-Credit Rights, letters of credit, money, or oil,gas, or other minerals before extraction. "Independent Counsel" means an attorney or a firm of attorneys selected by theDirector and duly admitted to practice law before the highest court of the State. "Insurance Requirements" means those insurance requirements described in Section 4.1 hereof. "Instruments" means "instrument" as defined in Article 9 of the Commercial Code,which definition, as of the date of this Security Agreement, means a negotiable instrument or anyother writing that evidences a right to the payment of a monetary obligation, is not itself a securityagreement or lease, and is of a type that in ordinary course of business is transferred by delivery withany necessary endorsement or assignment. "Instrument" does not include (i) Investment Property,(ii) letters of credit, or (iii) writings that evidence a right to payment arising out of the use of a creditor charge card or information contained on or for use with the card. "Intercreditor Agreement" means the Intercreditor Agreement of even date herewithbetween the Director and the Lender, as the same maybe amended, modified, supplemented, restatedor replaced from time to time. "Interest Rate for Advances" means eleven percent (11%) per annum. "Inventory" means "inventory" as defined in Article 9 of the Commercial Code,which definition, as of the date of this Security Agreement, means Goods, other than farm productswhich: (A) are leased by a Person as lessor; (B) are held by a Person for sale or lease or to befurnished under contracts of service; (C) are furnished by a Person under a contract of service; or (D)consist of raw materials, work in process, or materials used or consumed in a business. 4 "Investment Property" means "investment property" as defined in Article 9 of theCommercial Code, which definition, as of the date of this Security Agreement, means a Security,whether certificated or uncertificated; a security entitlement; a securities account; a commoditycontract; or a commodity account. "Legal Requirements" means those legal requirements described in Section 4.1 hereof. "Lender" means Thelma Gault, an individual. "Lender Loan" means the loan by the Lender to the Company in the principal amountof Eight Hundred Thousand Dollars ($800,000) as evidenced by the promissory note executed by theCompany in favor of the Lender, dated as of January 31, 2008. "Lender Loan Agreement" means the Loan Agreement between the Lender and theCompany dated as of May 5, 2003 securing the Lender Loan, as the same may be amended,modified, supplemented, extended, restated or replaced from time to time. "Letter-of-Credit Rights" means "letter-of-credit right" as defined in Article 9 of theCommercial Code, which definition, as of the date of this Security Agreement, means a right topayment or performance under a letter of credit, whether or not the beneficiary has demanded or is atthe time entitled to demand payment or performance. "Letter-of-Credit Right" does not include theright of a beneficiary to demand payment or performance under a letter of credit "Lien" means any lien (statutory or other), security interest, mortgage, pledge,hypothecation, assignment, deposit arrangement, encumbrance or preference, priority or othersecurity agreement or preferential arrangement of any kind or nature whatsoever (including, withoutlimitation, the interest of a vendor or lessor under any conditional sale, capitalized lease or other titleretention agreement). "Loan" means the loan by the Director to the Company in the maximum amount ofOne Million Eighty-Three Thousand Nine Hundred Fifty-One Dollars ($1,083,951). "Loan Agreement" means the Loan Agreement between the Director and theCompany, of even date herewith, as the same may be amended, modified, supplemented, extended,restated or replaced from time to time. "Loan Documents" means the Loan Agreement, the Note, this Security Agreement,the UCC Financing Statement and all other documents and instruments with respect to the Loan, aseach of the same may be amended, modified, supplemented, extended, restated or replaced from timeto time. 5 "Net Proceeds" means, when used with respect to any insurance proceeds orcondemnation award, means the gross proceeds thereof less the payment of all expenses, includingattorneys' fees, incurred in connection with the collection of such gross proceeds. "Note" means the Cognovit Promissory Note, of even date herewith, in the principalamount of One Million Eighty-Three Thousand Nine Hundred Fifty-One Dollars ($1,083,951),executed and delivered by the Company to the Director in connection with the Loan, as the samemay be amended, modified, supplemented, extended, restated or replaced from time to time. "Notice Address" means: As to the Director: Ohio Department of Development Attn: Loan Servicing 77 South High Street, 28th Floor P.O. Box 1001 Columbus, OH 43216-1001 As to the Company: The Guitammer Company Attn: Mark A. Luden, President & CEO 6117 Maxtown Road Westerville, OH 43082 or such additional or different address or addressee, written notice of which is given in accordancewith the Loan Agreement. "Other Collateral" means any property of the Company, other than real estate, notincluded within the defined terms Accounts, Chattel Paper, Deposit Accounts, Documents,Electronic Chattel Paper, Equipment, General Intangibles, Goods, Instruments, Inventory, InvestmentProperty, Letter-of-Credit Rights, Payment Intangibles, Pledged Deposits, Software and StockRights, including, without limitation, all cash on hand, and other deposits (general or special, time ordemand, provisional or final) with any bank or other financial institution, it being intended that theCollateral include all property of the Company other than real estate. "Payment Date" means the first day of each calendar month commencing on the FirstInstallment Date (as defined in the Note), in the years during which the Loan, as evidenced by theNote, is outstanding under the provisions of the Loan Agreement. "Payment Intangibles" means "payment intangible" as defined in Article 9 of theCommercial Code, which definition, as of the date of this Security Agreement, means a GeneralIntangible under which the account debtor's principal obligation is a monetary obligation. "Permitted Encumbrances" means the mortgages, liens, pledges, security interests andother items set forth in Schedule A attached hereto. 6 "Person" means any natural person, corporation, firm, joint venture, partnership,limited liability company, association, enterprise, trust or other entity or organization, or anygovernment or political subdivision or any agency, department or instrumentality thereof. "Pledged Deposits" means all time deposits of money (other than Deposit Accountsand Instruments), whether or not evidenced by certificates, and all rights to receive interest on saiddeposits. "Project Equipment" means the equipment and other personal property described onSchedule B attached hereto, as the same may be amended, modified, supplemented, restated orreplaced from time to time. "Project Site" means the Company's place of business where the Project Equipmentis located, specifically 6117 Maxtown Road, Genoa Township, Ohio 43082. "Required Property Insurance Coverage" means at all times, to provide, maintain andkeep in force the following policies of insurance: (a)Insurance against loss or damage to the Collateral with coverage on an"all risk" basis, including but not limited to the perils of flood and earthquake, if necessary,in an amount equal to the full replacement cost of the Collateral, and with not more than FiveThousand Dollars ($5,000) deductible from the loss payable for any casualty. The policies ofinsurance carried in accordance with this subparagraph shall contain the "Replacement CostEndorsement". (b)Insurance against loss or damage to personal property by fire and otherrisks covered by insurance of the type now known as "fire and extended coverage." (c)Such other insurance, and in such amounts, as may from time to timereasonably be required by the Director against the same or other hazards. "Required Public Liability Insurance Coverage" means commercial public liabilityinsurance against injury, loss or damage to persons (including death) and property in an amountwhich is not less than Two Million Dollars ($2,000,000) per occurrence for injury to persons(including death) and not less than One Million Dollars ($1,000,000) per occurrence for damage toproperty or such additional amounts as may from time to time be required by the Director. "Security" has the meaning set forth in Article 8 of the Commercial Code. "Security Agreement" means this Security Agreement, as the same may be amended,modified, supplemented, extended, restated or replaced from time to time. "Software" means "software" as defined in Article 9 of the Commercial Code, whichdefinition, as of the date of this Security Agreement, means a computer program and any supporting information provided in connection with a transaction relating to the program. "Software" does notinclude a computer program that is included in the definition of Goods. 7 "State" means the State of Ohio. "Stock Rights" means any Securities, dividends or other distributions and any otherright or property which the Company shall receive or shall become entitled to receive for any reasonwhatsoever with respect to, in substitution for or in exchange for any Securities or other ownershipinterests in a corporation, partnership, joint venture, limited liability company or other entityconstituting Collateral and any Securities, any right to receive Securities and any right to receiveearnings, in which the Company now has or hereafter acquires any right, issued by an issuer of suchSecurities. "UCC Financing Statement" means a financing statement under Article 9 of theCommercial Code providing notice of the Director's security interest in the Collateral. Section 1.3 Certain Words and References. Any reference herein to the Director shallinclude those succeeding to the Director's functions, duties or responsibilities pursuant to or byoperation of law or lawfully performing such functions. Any reference to a section or provision ofthe Constitution of the State or to the Act or to a section, provision, chapter or title of the OhioRevised Code shall include such section, provision, chapter or title as from time to time amended. The terms "hereof," "hereby," "herein," "hereto," "hereunder" and similar terms refer to thisSecurity Agreement; and the term "heretofore" means before, and the term "hereafter" means after,the Closing Date. Words of the masculine gender include the feminine and the neuter, and when thesense so indicates, words of the neuter gender may refer to any gender. Section 1.4 Terms Defined in, and References to, Ohio Uniform Commercial Code.Terms defined in the Commercial Code which are not otherwise defined in this Security Agreementare used herein as defined in the Commercial Code as in effect from time to time. References toArticles and sections of Articles of the Commercial Code shall refer to such Articles and sections asenacted by the State and in effect from time to time. ARTICLE II Preservation of Security Section 2.1 Representations, Warranties and Covenants. The Company represents,warrants and covenants to the Director that: (a) The Company (i) has (or will have upon acquisition by the Company) good and sufficient title to all Collateral subject only to Permitted Encumbrances, (ii) has fullright and authority to sell and convey the Collateral and (iii) will warrant and defendto the Director such title to the Collateral and the lien, pledge and security interest ofthe Director therein and thereon against all claims and demands whatsoever, except as associated with Permitted Encumbrances, and will, except as otherwise hereinexpressly provided, maintain the priority of the lien of, and the pledge and securityinterest granted by, this Security Agreement upon the Collateral until the Companyshall be entitled to defeasance as provided herein. 8 (b) The lien, pledge and security interest of this Security Agreement is a good and validfirst shared lien, pledge and security interest on all the Collateral. (c) The Project Equipment shall be used by the Company in its business and does notand will not constitute consumer goods within the meaning of the Commercial Code. (d) The Project Equipment shall remain in the Company's possession or control at alltimes at the Company's risk for loss and shall be kept at, and shall not, without priorwritten consent of the Director, be removed from the Project Site except as otherwiseprovided herein. (e) If, with respect to any part of the Collateral, any certificate of title or similarnegotiable document, except negotiable instruments received in the ordinary courseof business in collection of accounts receivable, is at any time outstanding, theCompany shall promptly advise the Director thereof, cause the interest of the Directorto be properly and promptly noted thereon, and promptly deliver to the Director anysuch negotiable certificate or document. (f) No financing statement or security agreement purporting to cover any of theCollateral has heretofore been signed, authenticated or authorized by the Company ornames the Company as "debtor" except for Permitted Encumbrances and no suchfinancing statement or security agreement is now on file in any public office exceptfor Permitted Encumbrances. (g) Except as permitted under the Loan Agreement, all of the Collateral, and all recordsconcerning the Collateral or copies of such records, shall be kept at the Project Site orZhenzhen, China. (h) The Company will permit the Director and the Director's agents and representativesto inspect the Collateral and any property or records with respect thereto and to makecopies thereof and to enter upon the Project Site for such purpose. (i) The Company shall, at the Company's own expense, from time to time as requestedby the Director take such actions and execute and deliver to the Director all suchinstruments, supplements, further assurances and security or other agreements as maybe reasonably required or requested by the Director in order to perfect and continuethe Director's lien, pledge and security interest in the Collateral hereunder. TheCompany hereby irrevocably appoints the Director as the Company's agent andattorney-in-fact to sign and/or authenticate all such instruments, supplements, furtherassurances and security and other agreements. 9 (j) Neither the execution and delivery by the Company of this Security Agreement, thecreation and perfection of the security interest in the Collateral granted hereunder, norcompliance with the terms and provisions hereof will violate any law, rule,regulation, order, writ, judgment, injunction, decree or award binding on theCompany or the articles of incorporation, code of regulations, or by-laws, theprovisions of any indenture, instrument or agreement to which the Company is aparty or is subject, or by which it, or its property, is bound, or conflict with orconstitute a default thereunder, or result in the creation or imposition of any Lienpursuant to the terms of any such indenture, instrument or agreement (other than thesecurity interest in favor of the Director). (k) The Company has not conducted business under any name except the name in whichit has executed this Security Agreement, which is the exact name as it appears in theCompany's organizational documents as filed with the Company's jurisdiction oforganization. (l) The Company shall (i) preserve its existence as a corporation and not, in onetransaction or a series of related transactions, merge into or consolidate with anyother entity, or sell all or substantially all of its assets; (ii) not change its state oforganization; and (iii) not change its name or taxpayer identification number, unlesspermitted by the terms of Loan Agreement and the Company shall have given theDirector not less than sixty (60) days' prior written notice of such event or occurrenceand the Director shall have either (x) determined that such event or occurrence willnot adversely affect the validity, perfection or priority of the Director's securityinterest in the Collateral, or (y) taken such steps (with the cooperation of theCompany to the extent necessary or advisable) as are necessary or advisable toproperly maintain the validity, perfection and priority of the Director's securityinterest in the Collateral. (m) The Company's federal employer identification number is 31-1292441. TheCompany is an Ohio corporation and the Company's organizational identificationnumber issued by the State of Ohio is 768175. (n) The Company is a corporation for profit duly organized, validly existing and in goodstanding under the laws of the State, and has all requisite power, corporate orotherwise, to conduct its business and to own, or hold under lease, its assets andproperties. (o) The Company is qualified to do business as a foreign corporation in each otherjurisdiction wherein the character of the properties owned or held under lease by theCompany or the nature of the business conducted or proposed to be conducted by theCompany makes such qualification necessary, except in such jurisdiction where thefailure to be so qualified, licensed, admitted or approved will not have a materialadverse effect on the business, operations or financial condition of the Company. 10 (p) The officers of the Company executing and delivering this Security Agreement have full power and authority to do so and to carry out the transactions contemplatedthereby. The Security Agreement has been duly authorized, executed and deliveredby the Company and all steps necessary have been taken to constitute this SecurityAgreement, when executed and delivered by the respective parties hereto, a valid andlegally binding obligation of the Company enforceable in accordance with its terms. Section 2.2 Recordation and Filing. The Company, at the Company's expense, shall causeany UCC Financing Statements, including all necessary amendments, supplements and continuationand correction statements, to be recorded, registered and filed, and to be kept recorded, registeredand filed, in such manner and in such places as may be required to establish, perfect, preserve andprotect the lien, pledge and security interest of this Security Agreement as a good and valid perfectedlien on and security interest in all property and interests therein included in the Collateral (togetherwith, without limitation, any such property and interests acquired after the execution hereof). TheCompany hereby irrevocably appoints the Director as the Company's agent and attorney-in-fact tofile and, if necessary, sign or acknowledge all such UCC Financing Statements, amendments to UCCFinancing Statements, continuation and correction statements with respect to UCC FinancingStatements and other documents for recording, registering and filing. Section 2.3 After-Acquired Property. All property of every kind acquired by the Companyafter the date hereof shall immediately upon the acquisition thereof by the Company, and withoutfurther action by the Company, become subject to the lien, pledge and security interest of thisSecurity Agreement as fully as though now owned by the Company and specifically described herein.Nevertheless, the Company shall take such actions and execute, acknowledge and deliver suchadditional instruments as the Director shall reasonably require to further evidence or confirm thesubjection of any such property to the lien, pledge and security interest of this Security Agreement. Section 2.4 Disposition; Liens and Encumbrances. Except as otherwise expresslypermitted by this Security Agreement, the Loan Agreement or Section 4.4 hereof, or for the sale ofInventory in the ordinary course of its business and factoring or financing of inventory or receivables,the Company shall not directly or indirectly sell, convey, assign, transfer or otherwise dispose of theCollateral or any part thereof or interest therein without the prior written consent of the Director.The Company shall not directly or indirectly create or permit to remain, and will promptly discharge,any Lien in or on the Collateral or any part thereof or the interest of the Company or the Directortherein or any revenues, income or profit or other sums arising from the Collateral or any part thereof(including, without limitation, any Lien arising by operation of law) other than: (a) Liens for taxes, assessments, and other governmental charges, which are not at thetime required to be paid pursuant to Section 3.1 hereof; (b) Liens of mechanics, materialmen, suppliers or vendors or rights thereto to the extentpermitted by Section 3.2 hereof; and (c) Permitted Encumbrances. 11 The security interest in favor of the Director in the Collateral, including without limitation theProject Equipment is, and shall continue to be, a shared first priority security interest therein. Section 2.5 Security Agreement. This Security Agreement constitutes a securityagreement as to all or any part of the Collateral which is of a nature that a security interest thereincan be perfected under the Commercial Code. Section 2.6 No Claims Against the Director. Nothing contained in this SecurityAgreement shall constitute a request by the Director, express or implied, for the performance of anylabor or services or the furnishing of any materials or other property in respect of the Collateral orany part thereof, or be construed to give the Company any right, power or authority to contract for orpermit the performance of any labor or services or the furnishing of any materials or other property insuch fashion as would provide the basis for any claim either against the Director, or that any Lienbased on the performance of such labor or services or the furnishing of any such materials or otherproperty is prior to the lien, pledge and security interest of this Security Agreement. Section 2.7 The Director's Powers. Without affecting the liability of any other Personliable for the payment of any obligation herein mentioned, and without affecting the lien, pledge orsecurity interest of this Security Agreement upon any portion of the Collateral not then or theretoforereleased as security for the full amount of all unpaid obligations, the Director may, from time to timeand without notice, (a) release any Person so liable, (b) extend the maturity or alter any of the termsof any such obligation, (c) grant other indulgences, (d) release or reconvey, or cause to be released orreconveyed at any time at the Director's option any parcel, portion or all of the Collateral, (e) take orrelease any other or additional security for any obligations herein mentioned, or (f) makecompositions or other arrangements with debtors in relation thereto. Section 2.8 Security for Advances. In addition to securing the Company's debts andobligations under and pursuant to this Security Agreement, the Loan Agreement, the Note and allother Loan Documents, this Security Agreement is intended to and does secure unpaid balances ofadvances made pursuant hereto, together with interest thereon at the Interest Rate for Advances fromthe respective dates thereof, including, without limitation, for the payment of taxes, assessments,insurance premiums and costs incurred for the protection of the Collateral. Section 2.9 Instruments, Securities, Chattel Paper, Documents and Pledged Deposits. TheCompany shall (i) hold in trust for the Director upon receipt, and upon the request of the Director atany time and from time to time deliver to the Director, any Chattel Paper, Securities and Instrumentsconstituting Collateral, (ii) upon the designation of any Pledged Deposits (as set forth in thedefinition thereof), deliver to the Director such Pledged Deposits which are evidenced by certificatesincluded in the Collateral endorsed in blank, marked with such legends and assigned as the Directorshall specify, and (iii) upon the Director's request, deliver to the Director (and thereafter hold in trustfor the Director upon receipt and immediately deliver to the Director) any Document evidencing orconstituting Collateral. 12 Section 2.10 Deposit Accounts. The Company shall, upon the occurrence and during thecontinuance of an Event of Default, (i) upon the Director's request, cause each bank or otherfinancial institution in which it maintains (a) a Deposit Account to enter into a control agreementwith the Director, in form and substance satisfactory to the Director in order to give the DirectorControl of the Deposit Account, or (b) other deposits (general or special, time or demand,provisional or final) to be notified of the security interest granted to the Director hereunder and causeeach such bank or other financial institution to acknowledge such notification in writing, and (ii)upon the Director's request, deliver to each such bank or other financial institution a letter, in formand substance acceptable to the Director, transferring ownership of the Deposit Account to theDirector or transferring dominion and Control over each such other deposit to the Director. Section 2.11 Federal, State or Municipal Claims. The Company shall notify the Director ofany Collateral which constitutes a claim against the United States government or any state or localgovernment or any instrumentality or agency thereof, the assignment of which claim is restricted byfederal, state or municipal law. Section 2.12 Letter of Credit Rights. Upon the occurrence and during the continuance of anEvent of Default, the Company shall upon the Director's request cause each issuer of a letter ofcredit to consent to the assignment of proceeds of the letter of credit in order to give the DirectorControl of the Letter-of-Credit Rights to such letter of credit. Section 2.13 Pledged Deposits. Upon the occurrence and during the continuance of anEvent of Default, the Company shall not withdraw all or any portion of any Pledged Deposit or failto rollover said Pledged Deposit without the prior written consent of the Director. Section 2.14 Commercial Tort Claims. If the Company shall at any time hold or acquire aCommercial Tort Claim, the Company shall immediately notify the Director in writing signed by theCompany of the details thereof and grant to the Director in such writing a security interest thereinand in the proceeds thereof, all upon the terms of this Security Agreement, with such writing to be inform and substance satisfactory to the Director. Without limiting the obligations of the Company setforth in the preceding sentence, the Company irrevocably authorizes the Director at any time andfrom time to time after receipt of any such notice and appoints the Director as its attorney in fact tosign on behalf of the Company any such writing necessary or desirable in the Director's solediscretion to grant, perfect and to maintain the perfection and priority of the Director's securityinterest in any such Commercial Tort Claim. Section 2.15 Electronic Chattel Paper and Transferable Records. If the Company at anytime holds or acquires an interest in any Electronic Chattel Paper or any "transferable record," as thatterm is defined in Section 201 of the federal Electronic Signatures in Global and National CommerceAct, or in §16 of the Uniform Electronic Transactions Act as in effect in any relevant jurisdiction, theCompany shall promptly notify the Director thereof and, upon the occurrence and during thecontinuance of an Event of Default, at the request of the Director, shall take such action as theDirector may reasonably request to vest in the Director Control under Section 9-105 of theCommercial Code of such Electronic Chattel Paper or control under Section 201 of the federalElectronic Signatures in Global and National Commerce Act or, as the case may be, §16 of the Uniform Electronic Transactions Act, as so in effect in such jurisdiction, of such transferable record.The Director agrees with the Company that the Director will arrange, pursuant to proceduressatisfactory to the Director and so long as such procedures will not result in the Director's loss ofControl, for the Company to make alterations to the Electronic Chattel Paper or transferable recordpermitted under Section 9-105 of the Commercial Code or, as the case maybe, Section 201 of thefederal Electronic Signatures in Global and National Commerce Act or §16 of the UniformElectronic Transactions Act for a party in Control to make without loss of Control, unless an Eventof Default has occurred and is continuing or would occur after taking into account any action by theCompany with respect to such Electronic Chattel Paper or transferable record. 13 Section 2.16 Uncertificated Securities and Certain Other Investment Property. Upon theoccurrence and during the continuance of an Event of Default, the Company shall permit the Directorfrom time to time to cause the appropriate issuers (and, if held with a securities intermediary, suchsecurities intermediary) of uncertificated Securities or other types of Investment Property notrepresented by certificates which are Collateral to mark their books and records with the numbersand face amounts of all such uncertificated Securities or other types of Investment Property notrepresented by certificates and all rollovers and replacements therefor to reflect the security interestof the Director granted pursuant to this Security Agreement. Upon the occurrence and during thecontinuance of an Event of Default, at the request of the Director, the Company shall take anyactions necessary to cause (i) the issuers of uncertificated Securities which are Collateral and (ii) anyfinancial intermediary which is the holder of any Investment Property, to cause the Director to haveand retain Control over such Securities or other Investment Property. Without limiting theforegoing, at the request of the Director the Company shall, Upon the occurrence and during thecontinuance of an Event of Default, with respect to Investment Property held with a financialintermediary, cause such financial intermediary to enter into a control agreement with the Director inform and substance satisfactory to the Director. Section 2.17 Authorization for Director to Take Certain Action. The Company irrevocablyauthorizes the Director at any time and from time to time in the sole discretion of the Director andappoints the Director as its attorney in fact (i) to execute and/or authenticate on behalf of theCompany as debtor and/or to file initial financing statements, amendments of financing statements,correction statements with respect to financing statements and other documents necessary ordesirable in the Director's sole discretion to perfect and to maintain the perfection and priority of theDirector's security interest in the Collateral, including to file in any filing office in the State or anyother jurisdiction any initial financing statements and amendments thereto that (a) indicate theCollateral (1) as all assets and/or personal property of the Company or words of similar effect,regardless of whether any particular asset comprised in the Collateral falls within the scope of Article9 of the Commercial Code or the Uniform Commercial Code of any other applicable jurisdiction, or(2) as being of an equal or lesser scope or with greater detail, and (b) provide any other informationrequired by part 5 of Article 9 of the Commercial Code or the Uniform Commercial Code of suchother jurisdiction for the sufficiency or filing office acceptance of any financing statement oramendment, including (1) whether the Company is an organization, the type of organization and anyorganizational identification number issued to the Company, and (2) in the case of a financingstatement filed as a fixture filing or indicating Collateral as as-extracted collateral or timber to be cut,a sufficient description of real property to which the Collateral relates; and upon the occurrence and during the continuance of an Event of Default (ii) to indorse and collect any cash proceeds of theCollateral, (iii) to contact and enter into one or more agreements with the issuers of uncertificatedsecurities which are Collateral and which are Securities or with financial intermediaries holdingother Investment Property as may be necessary or advisable to give the Director Control over suchSecurities or other Investment Property, (iv) to enforce payment of the Accounts, Instruments andChattel Paper in the name of the Director or the Company, (v) to apply the proceeds of any Collateralreceived by the Director to the obligations secured hereby as provided in Article VI, (vi) to dischargepast due taxes, assessments, charges, fees or Liens on the Collateral (except for PermittedEncumbrances), and the Company agrees to reimburse the Director on demand for any paymentmade or any expense incurred by the Director in connection therewith, and (vii) to grant to theDirector in writing a security interest in Commercial Tort Claims and in the proceeds thereof as setforth in Section 2.14, which security interest shall be upon the terms of this Security Agreement,with such writing to be in form and substance satisfactory to the Director, provided that thisauthorization shall not relieve the Company of any of its obligations under this Security Agreementor under the other Loan Documents. 14 ARTICLE III Taxes, Mechanics' Liens and Insurance Section 3.1 Payment of Taxes and Other Governmental Charges. (a)The Company shall pay promptly when due, and before penalty or interest accruesthereon, all taxes, assessments, whether general or special, all other governmental charges and allpublic or private utility charges of any kind whatsoever, foreseen or unforeseen, ordinary orextraordinary, that now or may at any time hereafter be assessed, levied or imposed against or withrespect to the Collateral or any part thereof (including, without limitation, any taxes levied upon orwith respect to the revenues, income or profits of the Company from the Collateral) which, if notpaid, may become or be made a Lien on the Collateral or any part thereof or a charge on suchrevenues, income or profits. The Company shall also pay promptly when due any public or privateutility charges and other charges incurred in the operation, maintenance or use of the Collateral. (b) Notwithstanding the preceding paragraph, the Company may, at the Company'sexpense and in the Company's name and behalf and after written notice to the Director, byappropriate proceedings diligently prosecuted, contest in good faith the validity or amount of anysuch taxes, assessments and other charges, and during the period of contest and after written notice tothe Director, may permit the items so contested to remain unpaid. If at any time, however, theDirector shall notify the Company that, in the opinion of Independent Counsel, by nonpayment ofany such items the lien, pledge or security interest created by this Security Agreement or the interestsof the Company or the Director in the Collateral as to any part of the Collateral will be materiallyaffected or the Collateral or any part thereof will be subject to imminent loss or forfeiture, theCompany shall promptly pay all such taxes, assessments or charges. In the event that the Companyshall fail to pay any of the foregoing items required by this Section to be paid by the Company, theDirector may, but shall be under no obligation to, pay the same, and any amounts so advanced shallbe paid by the Company to the Director on demand, together with interest thereon at the Interest Rate for Advances from the date thereof in addition to all other payments to be made pursuant to the LoanDocuments and shall be subject to and secured by this Security Agreement as additionalindebtedness in accordance with the provisions of Section 2.8 hereof. 15 (c)[Intentionally Omitted] Section 3.2 Mechanics' and Other Liens. Except for Permitted Encumbrances, theCompany shall not suffer or permit any mechanics' or other Liens to be filed or to exist against theCollateral or any payments paid or payable under the Loan Documents, by reason of work, labor,services or materials supplied or claimed to have been supplied to, for or in connection with theCollateral or to the Company, the Director or anyone holding the Collateral or any part thereofthrough or under the Company. If any such Lien shall at any time be filed, the Company shall,within thirty (30) days after notice of the filing thereof but subject to the right to contest as herein setforth, cause the same to be discharged of record by payment, deposit, bond, order of a court ofcompetent jurisdiction or otherwise. Notwithstanding the foregoing, the Company shall have theright, at the Company's expense and after written notice to the Director, by appropriate proceedingtimely instituted and diligently prosecuted, to contest in good faith the validity or the amount of anysuch Lien. If, however, the Director shall notify the Company that, in the opinion of IndependentCounsel, by nonpayment of any such items the lien, pledge or security interest created by thisSecurity Agreement as to any part of the Collateral will be materially affected or the Collateral or anypart thereof will be subject to imminent loss or forfeiture, the Company shall promptly cause suchLien to be discharged of record, as herein provided. Should the Company fail to cause such Lien tobe discharged or to contest the validity or amount thereof, within the period aforesaid, then, theDirector may, but shall be under no obligation to, discharge the same either by paying the claim or byprocuring the discharge of such Lien by making a deposit or obtaining a bond, which advances if anyshall be paid by the Company to the Director on demand, together with interest thereon at the InterestRate for Advances from the date thereof, in addition to all other payments to be made by theCompany pursuant to the Loan Documents and shall be subject to and secured by this SecurityAgreement as additional indebtedness in accordance with the provisions of Section 2.8 hereof. Section 3.3 Insurance. (a)The Company shall keep the Collateral continuously insured with Required PropertyInsurance Coverage and shall keep and maintain the Required Public Liability Insurance Coverage.All insurance shall be contained in and maintained by means of policies with generally recognized,responsible insurance companies alone or in conjunction with other companies through an insurancetrust or other arrangements satisfactory to the Director, and all such companies are to be qualified todo business in the State. All such insurance shall name the Director as an additional insured or as aloss payee, as applicable. The insurance to be provided may be by blanket policies in which eventthe Company shall furnish the Director with a certificate of insurance for each policy setting forth thecoverage, the limits of liability, the name of the carrier, the policy number and the expiration date.Each policy of insurance shall be written so as not to be subject to cancellation or substantialmodification, which phrase shall include any reduction in the scope or limits of coverage, upon lessthan thirty (30) days advance written notice to the Director. The Company shall deposit with theDirector certificates or other evidence satisfactory to the Director that (i) the insurance required 16 hereby has been obtained and is in full force and effect and (ii) all premiums thereon have been paidin full. At least thirty (30) days prior to the expiration of any such insurance, the Company shallfurnish the Director with evidence satisfactory to the Director that such insurance has been renewedor replaced and that all premiums thereon have been paid in full and all insurance policies requiredhereby are in full force and effect. (b) In the event the Company fails to provide, maintain, keep in force, deliver or furnishto the Director the policies of insurance required by this Section, the Director may procure suchinsurance or single-interest insurance for such risks covering the Director's interest, and theCompany shall pay all premiums thereon promptly upon demand by the Director, and until suchpayment is made by the Company, the amount of all such premiums, together with interest thereon atthe Interest Rate for Advances from the date thereof in addition to all other payments to be made bythe Company pursuant to the Loan Documents shall be subject to and secured by this SecurityAgreement as additional indebtedness in accordance with the provisions of Section 2.8 hereof. (c) If any Event of Default shall have occurred and be continuing, at the request of theDirector, the Company shall deposit with the Director, on each Payment Date, an amount equal to1112th of the estimated aggregate annual insurance premiums on all policies of insurance required bythis Security Agreement. In such event, the Company further agrees to cause copies of all bills,statements or other documents relating to the foregoing insurance premiums to be sent or maileddirectly to the Director. Upon receipt of such bills, statements or other documents, and providing theCompany has deposited sufficient funds with the Director pursuant to this Section, the Director shallpay such amounts, provided the Company has not already made the required payments, as may bedue thereunder from the funds so deposited with the Director. If at any time and for any reason thefunds deposited with the Director are or will be insufficient to pay such amounts as may then orsubsequently be due, the Director shall notify the Company and the Company shall immediatelydeposit the amount necessary to eliminate such insufficiency with the Director. Notwithstanding theforegoing, nothing contained herein shall cause the Director to be deemed a trustee of said funds orto be obligated to pay any amounts in excess of the amount of funds deposited with the Directorpursuant to this Section. The Director may commingle said funds with the Director's own funds andwith other funds held by the Director. The Director shall not be obligated to pay or allow anyinterest on any funds held by the Director pending disbursement or application hereunder, and theDirector may impound or reserve for future payment of insurance premiums, such portion of suchpayments made pursuant to the Loan Documents as the Director may reasonably deem proper,applying the balance on the principal of or interest and monthly service fee on the obligationssecured hereby. Any penalties imposed as a result of the failure by the Director to make requiredpremium payments in a timely fashion shall be borne by the Company, unless the required depositshave been timely made by the Company. Should the Company fail to deposit with the Director,exclusive of that portion of said payments which has been applied by the Director on the principal ofor interest and monthly service fee on the indebtedness secured by this Security Agreement, 17 sumssufficient to fully pay such insurance premiums at least thirty (30) days before such premiums aredue, the Director may, at the Director's election, but without any obligation so to do, advance anyamounts required to make up the deficiency, which advances, if any, shall be paid by the Company tothe Director on demand, together with interest thereon at the Interest Rate for Advances from thedate thereof in addition to all other payments to be made by the Company pursuant to the Loan Documents and shall be subject to and secured by this Security Agreement as additionalindebtedness in accordance with the provisions of Section 2.8 hereof, or at the option of the Director,the Director may, without making any advances whatever, apply any sums held by the Director uponany obligations of the Company secured hereby. Should any default occur or exist in the payment orperformance of any of the Company's obligations under the terms of any of the Loan Documents orany other instrument given to secure the Note, the Director may, at any time at the Director's option,apply any sums or amounts in the Director's hands received pursuant hereto, or as rents or incomefrom the Collateral or otherwise, upon any indebtedness or obligation of the Company securedhereby in such manner and order as the Director may elect. The receipt, use or application of anysuch sums paid by the Company to the Director hereunder shall not be construed to affect thematurity of any indebtedness secured by this Security Agreement or any of the rights or powers of theDirector under the terms of the Loan Documents or any other instrument given to secure the Note, orany of the obligations of the Company under the Loan Documents or any other instrument given tosecure the Note. The Company waives any and all right to claim or recover against the Director orthe State and any officers, employees, agents and representatives of the Director or the State, for lossof or damage to the Company, the Collateral, the Company's property or the property of others underthe Company's control, from any cause insured against or required to be insured against by theprovisions of this Security Agreement. (d)All policies of insurance required by the terms of this Security Agreement shall contain an endorsement or agreement by the insurer that any loss shall be payable in accordance withthe terms of such policy notwithstanding any act or negligence of the Company which mightotherwise result in forfeiture of said insurance, and the further agreement of the insurer waiving allrights of setoff, counterclaim or deductions against the Company. Section 3.4 Workers' Compensation Coverage. The Company shall maintain or cause tobe maintained in connection with the Company's business operations and the Collateral any workers'compensation coverage required by the applicable laws of the State. Section 3.5 Advances by Director. If the Company fails (i) to pay the taxes, assessmentsand other governmental or utility charges as required by Section 3.1 hereof, (ii) to pay anymechanics' or other Liens as required by Section 3.2 hereof, (iii) to maintain and keep in force theinsurance required by Section 3.3 hereof, (iv) to maintain and keep in force the workers'compensation coverage required by Section 3.4 hereof, (v) to maintain the Collateral as required bySection 4.2 hereof, (vi) to pay for the defense of claims against the Director as required by Section4.5 hereof, or (vii) to take any action described in Section 6.1 hereof, the Director may, but shall notbe obligated to, advance funds to pay any such required charges or items. Any funds so advancedshall be paid by the Company to the Director on demand, together with interest thereon at the InterestRate for Advances from the date thereof in addition to all other payments to be made by theCompany pursuant to the Loan Documents, and shall be subject to and secured by this SecurityAgreement as additional indebtedness in accordance with the provisions of Section 2.8 hereof. ARTICLE IV Maintenance and Use of Collateral 18 Section 4.1 Compliance with Legal and Insurance Requirements. The Company, at theCompany's expense, shall promptly comply in all material respects with all Legal Requirements andInsurance Requirements, and shall procure, maintain and comply in all material respects with allpermits, licenses and other authorizations required for any use of the Collateral or any part thereofthen being made or anticipated to be made, and for the proper construction, installation, operationand maintenance of the Collateral or any part thereof; and the Company shall comply with anyinstruments of record at the time in force burdening the Collateral or any part thereof. As used inthis Section, "Legal Requirements" means all laws, statutes, codes, acts, ordinances, resolutions,orders, judgments, decrees, injunctions, rules, regulations, permits, licenses, authorizations,directions and requirements of all governmental entities, departments, commissions, boards, courts,authorities or agencies which now or at any time hereafter may be applicable to the Collateral or anypart thereof or any use, anticipated use or condition of the Collateral or any part thereof; and"Insurance Requirements" means all provisions of any insurance policy covering or applicable to theCollateral or any part thereof, all requirements of the issuer of any such policy, and all orders, rules,regulations and other requirements of the National Board of Fire Underwriters (or any other bodyexercising similar functions) applicable to or affecting the Collateral or any part thereof. TheCompany may, at the Company's expense and after written notice to the Director, by any appropriateproceedings diligently prosecuted, contest in good faith any Legal Requirement and postponecompliance therewith pending the resolution or settlement of such contest provided that suchpostponement does not, in the opinion of Independent Counsel, materially affect the lien, pledge orsecurity interest created by this Security Agreement as to any part of the Collateral or subject theCollateral, or any part thereof, to imminent loss or forfeiture. Section 4.2 Maintenance and Use of Collateral. The Company, at the Company'sexpense, shall keep the Collateral consisting of tangible personal property in good order andcondition and shall make all necessary or appropriate repairs, replacements and renewals thereof,interior, exterior, structural and non-structural, ordinary and extraordinary, foreseen and unforeseen.The Company shall not do, or permit to be done, any act or thing which might materially impair thevalue or usefulness of the Collateral or any part thereof, shall not commit or permit any waste of theCollateral or any part thereof, and shall not permit any unlawful occupation, business or tradeinvolving the Collateral to be conducted. Section 4.3 Documents to be Provided. The Director shall execute and deliver suchdocuments, if any, as the Company may properly request in connection with any action taken by theCompany in conformity with Sections 4.2 or 4.4 hereof. Any action taken by the Company pursuantto Sections 4.2 or 4.4 of this Security Agreement shall not entitle the Company to any abatement ordiminution of the payments payable under the Loan Documents. Section 4.4 Substitutions and Removals. In any instance where the Company, in theCompany's reasonable discretion, determines that any item of personal property or Fixturesconstituting part of the Collateral shall have become inadequate, obsolete, worn-out, unsuitable,undesirable or unnecessary or should be replaced, the Company may remove, abandon, sell orotherwise dispose of such property provided that the Company shall substitute and install otherproperty as part of the Collateral having equal or greater value if such substitution is necessary in the Company's business discretion, but not necessarily the same function in the operation of theCollateral, which substituted property shall be free from all Liens other than PermittedEncumbrances and shall become part of the Collateral subject to this Security Agreement, or theCompany shall obtain a waiver of this provision from the Director in writing. In any event, theCompany shall provide to the Director prior written notice of such substitution or removal, whichnotice shall include evidence satisfactory to the Director of the fair market value of portions of theCollateral to be removed and of the substituted property. 19 Section 4.5 Indemnification. The Company shall protect, indemnify and save harmless theDirector from and against all liabilities, obligations, claims, damages, penalties, causes of action,costs and expenses (including, without limitation, reasonable attorneys' fees and expenses except asmay be limited by law or judicial order or decision entered in any action brought to recover moneysunder this Section) imposed upon, incurred by or asserted against the Director by reason of (a)ownership of any interest in the Collateral or any part thereof; (b) any accident or injury to or deathof persons, or loss of or damage to property occurring on or about the Project Site or any part thereofor adjacent real property, sidewalks, curbs, vaults and vault space, if any, streets or ways or withrespect to the operation of the Company's business including but not limited to the Company'sownership of or interest in the Project Site or the Collateral or any part thereof; (c) any use, disuse,non-use or condition of the Collateral; (d) any failure on the part of the Company to perform orcomply with any of the terms hereof or of any of the Loan Documents or any other instrument ordocument executed in connection with the transactions contemplated herein and therein; (e) anynecessity to defend any right, title or interest conveyed by this Security Agreement or to defend anyaction arising from the creation or perfection of any such right, title or interest; (f) the performance ofany labor or services or the furnishing of any materials or other property in respect to the Collateralor any part thereof; (g) any loss of or damage to property, or injury to or death of any person, thatmay be occasioned by any cause pertaining to the provision of any part of the Collateral; (h) anybreach or default arising from any act or failure to act by the Company or any of its agents, lessees,contractors, servants, employees or licensees or arising from any accident, injury or damage causedto any Person and occurring with respect to the operation of the Company's business including theCompany's ownership of or interest in any of the Collateral; or (i) any such claim, action, orproceeding brought thereon, except to the extent caused by the gross negligence or willfulmisconduct of the Director. If any action or proceeding is made or brought against the Director inrespect of which indemnity may be sought hereunder, the Director shall give notice to the Companyof the action or proceeding and upon such notice, at the option of the Director, (1) the Company shallassume the defense of the action or proceeding with legal counsel satisfactory to the Director, (2) theCompany shall assume the defense of the action or proceeding with the participation of the Director,at the Company's expense, or (3) the Director shall assume the defense of the action or proceedingwith legal counsel satisfactory to the Director, at the Company's expense; provided that failure of theDirector to give such notice shall not relieve the Company from any of the Company's obligationsunder this Section to the extent the failure prejudices the defense by the Company of the action orproceeding. Any amounts payable to the Director under this Section shall be paid by the Companyon demand together with interest thereon at the Interest Rate for Advances from the date thereof inaddition to all other payments to be made by the Company pursuant to the Loan Documents and shallbe subject to and secured by this Security Agreement as additional indebtedness in accordance withthe provisions of Section 2.8 hereof. The obligations of the Company under this Section shall survive any defeasance of this Security Agreement. The indemnification provided by this Section to the Director includes officers, employees, agents and representatives of the Director and the State. 20 ARTICLE V Damage, Destruction and Eminent Domain Section 5.1 Damage to or Destruction of Collateral. In case of any damage to ordestruction of the Collateral or any part thereof, there shall be no abatement or reduction of anypayment payable by the Company under the Note and the Loan Documents and the Company shallpromptly give written notice thereof to the Director generally describing the nature and extent ofsuch damage or destruction. Unless in lieu thereof the Company exercises the Company's option toprepay the entire unpaid principal balance of the Note, plus interest accrued to the date thereof, anymonthly service fees then due and unpaid and any other fees and charges due with respect to theLoan Documents, the Company shall, whether or not the Net Proceeds of insurance, if any, receivedon account of any damage or destruction shall be sufficient for such purpose, promptly commenceand complete, or cause to be commenced and completed, the repair or restoration of any materialportion of the Collateral which is damaged or destroyed as nearly as practicable to the value,condition and character thereof existing immediately prior to such damage or destruction with suchchanges or alterations, however, as the Company may deem necessary for proper operation of theCollateral so long as such changes or alterations are consistent with the Project Purposes. Section 5.2 Use of Insurance Proceeds. (a) In connection with the repair or restoration of the Collateral pursuant to Section 5.1 hereof, so long as there is no Event of Default which has occurred and is continuing, any NetProceeds of Required Property Insurance Coverage shall be paid to the Company for application ofas much of such Net Proceeds as may be necessary for such repair and restoration. If an Event ofDefault has occurred and is continuing, such Net Proceeds shall be paid to and held by, or at thedirection of, the Director in a separate account, for application as the Director determines either (i) asmay be necessary of such Net Proceeds to the payment of the costs of repair or restoration, either oncompletion thereof or as the work progresses or (ii) to the payment of amounts owing by theCompany under the Loan Documents. In the event that the Net Proceeds from the damage ordestruction of any material portion of the Collateral are insufficient to pay in full the costs of suchrepair or restoration, the Company shall complete such repair or restoration and shall provide for thepayment of the costs of such completion. The Director may, prior to making payment from suchaccount, require the Company to provide evidence that, or deposit with the Director moneys to beplaced in such account so that, there will be sufficient moneys available for such repair andrestoration. Any balance of the Net Proceeds held by the Director remaining after payment of allcosts of such repair or restoration shall be paid at the direction of the Company. Notwithstanding theforegoing, nothing contained herein shall cause the Director to be deemed a trustee of the NetProceeds or any other moneys deposited with the Net Proceeds or to be obligated to allow or pay anyamounts in excess of the Net Proceeds and any other moneys deposited with the Net Proceeds. 21 (b) If, in lieu of repair or restoration, the Company has exercised the Company's option toprepay the entire unpaid principal balance of the Note, plus interest accrued to the date thereof, anymonthly service fees then due and unpaid and any other fees and charges due with respect to theLoan Documents, an amount equal to any Net Proceeds received by the Director prior to suchprepayment shall be credited against the amount payable by the Company under the Note to effectsuch prepayment. (c) Within ninety (90) days from the date of any damage to or destruction of theCollateral, or within thirty (30) days of the receipt of any insurance proceeds, whichever first occurs,the Company shall determine and notify the Director in writing of which of the ways specified in thisSection such Net Proceeds shall be applied. In the event that the Company fails to make such adetermination or to give such notice within the applicable period, such Net Proceeds shall be appliedas determined by the Director, in the Director's sole discretion. Section 5.3 Intentionally Omitted. Section 5.4 Investment and Disbursement of Net Proceeds. All moneys received by theDirector or the Director's designee constituting Net Proceeds shall, pending application, be investedat the direction of the Company, in the exercise of the Company's reasonable business judgment, forthe account of and at the risk of the Company. ARTICLE VI Events of Default and Remedies Section 6.1 Right to Perform Covenants. If an Event of Default (as defined below) hasoccurred and is continuing, the Director, without demand upon the Company and without waiving orreleasing any obligation or default, may, but shall be under no obligation to, upon ten (10) days'written notice to the Company (unless a shorter period is elsewhere provided in the LoanDocuments), make such payment or perform such act for the account and at the expense of theCompany and may enter upon the location of the Collateral or any part thereof for such purpose andtake all such action thereon as, in the Director's opinion, may be necessary or appropriate for theprotection of the Collateral. Under emergency conditions as determined in the sole discretion of theDirector, no notice shall be required. All payments so made by the Director and all costs, fees andexpenses, including without limitation reasonable attorneys' fees, incurred in connection therewith orin connection with the performance by the Director of any such act, together with interest thereon atthe Interest Rate for Advances from the date of payment or incurrence, shall be subject to andsecured by this Security Agreement as additional indebtedness in accordance with the provisions ofSection 2.8 hereof. In any action brought to collect such indebtedness or to otherwise pursue theremedies of the Director under this Security Agreement, the Director shall be entitled to the recoveryof such expenses in such action except as limited by law or judicial order or decision entered in suchaction. Section 6.2 Events of Default. Any one or more of the following events shall be an"Event of Default" under this Security Agreement: 22 (a) The Company shall fail to observe and perform any agreement, term or conditioncontained in this Security Agreement and such failure continues for a period of thirty(30) days after the Company has knowledge thereof; provided, however, that suchthirty (30) day cure period shall not apply to (i) any failure which in the good faithopinion of the Director is incapable of cure, (ii) any failure which has previouslyoccurred, (iii) any failure to maintain and keep in effect any insurance required by theLoan Documents, or (iv) any failure to permit the Director to inspect the Collateral,or the books and records of the Company with respect thereto; or (b) The occurrence of an Event of Default under the Loan Agreement or any of the otherLoan Documents (as so defined therein); (c) The Collateral shall be placed under control or custody of any court; or (d) An attachment, levy or restraining order shall be issued for any material portion ofthe Collateral. Section 6.3 Remedies. If an Event of Default shall have occurred and be continuing, theDirector, at any time, at the Director's election, may exercise any or all or any combination of theremedies conferred upon or reserved to the Director under this Security Agreement, the LoanAgreement, the Note, any other Loan Document or any instrument or document collateral thereto, ornow or hereafter existing at law, or in equity or by statute. Subject to the foregoing, any or all of thefollowing remedies may be exercised: (a) Declaration that the entire unpaid balance of all indebtedness owed to the Directorand secured hereby is immediately due and payable, without notice or demand, suchnotice or demand being expressly waived by the Company; (b) Use of any available judicial proceeding to collect or recover all indebtedness securedby this Security Agreement and due hereunder whether at maturity or by acceleration,to enforce this Security Agreement or to foreclose or otherwise collect or realizeupon the lien, pledge and security interest on all or any part of the Collateral; (c) Demand for immediate delivery of any portion of the Collateral capable of beingdelivered to the Director or demand that the Company immediately assemble anyportion of the Collateral capable of being assembled and immediately make suchportion available to the Director by any method which is reasonably convenient toboth the Company and the Director, and taking immediate possession of theCollateral or any part thereof and for that purpose pursuing the Collateral or any partthereof wherever it may be found and removing, to the extent possible, the same toany place whatsoever; 23 (d) Sale, lease or other disposition of the Collateral, at either public or private sale, atsuch time as the Director, in the Director's sole discretion, may decide, in a commercially reasonable manner. In connection with any such sale, the Companyacknowledges and agrees that ten (10) days' prior written notice to the Companyshall constitute reasonable notification of the time and place of any public sale orreasonable notification of the time after which any private sale or other intendeddisposition is to be made. At any such sale the Collateral may be sold in one or morelots or as an entirety or separately, as the Director may determine. The Director shallnot be obligated to complete any such sale pursuant to any such notice. The Directormay, without notice or publication, except for written notice to the Company, adjournany public or private sale or cause the same to be adjourned from time to time byannouncement at the time and place fixed for the sale, and such sale may be made atany time or place to which the same may be so adjourned. In case of the sale of all orany part of the Collateral on credit or for future delivery, the property so sold may beretained by the Director until the selling price is paid by the purchaser thereof, but theDirector shall not be required to sell all or any part of the Collateral on credit orfuture delivery and shall not incur any liability in case of the failure of such purchaserto take and pay for the property so sold and, in case of any such failure, such propertymay again be sold upon like notice; (e) Exercise of all or any rights and remedies as the Director may have under the LoanDocuments; and (f) Exercise of any rights, remedies and powers the Director may have at law or inequity, including, without limitation, as a secured party under the Commercial Codeor other similar laws in effect, including, without limitation, the option of proceedingas to both personal property and Fixtures in accordance with any rights of theDirector with respect to any real property secured hereby. Any moneys received by the Director pursuant to the exercise of remedies this SecurityAgreement shall be applied as provided in Section 6.5 hereof. The Director may comply with any applicable state or federal law requirements in connectionwith a disposition of the Collateral and compliance will not be considered to adversely affect thecommercial reasonableness of any sale of the Collateral. The Director may disclaim any warrantiesthat might arise in connection with the sale, lease or other disposition of the Collateral and has noobligation to provide any warranties at such time. Upon the occurrence and during the continuance of an Event of Default, the Director shall beentitled to occupy and use any premises owned or leased by the Company where any of the Collateralor any records relating to the Collateral are located until the all obligations secured hereby are paid orthe Collateral is removed therefrom, whichever first occurs, without any obligation to pay theCompany for such use and occupancy. 24 The Director is hereby granted a license or other right to use, following the occurrence andduring the continuance of an Event of Default, without charge, the Company's labels, patents,copyrights, rights of use of any name, trade secrets, trade names, trademarks, service marks, customer lists and advertising matter, or any property of a similar nature, as it pertains to theCollateral, in completing production of, advertising for sale, and selling any Collateral, and,following the occurrence and during the continuance of an Event of Default, the Company's rightsunder all licenses and all franchise agreements shall inure to the Director's benefit. In addition, theCompany hereby irrevocably agrees that the Director may, following the occurrence and during thecontinuance of an Event of Default, sell any of the Company's Inventory directly to any Person,including without limitation Persons who have previously purchased the Company's Inventory fromthe Company's and in connection with any such sale or other enforcement of the Director's rightsunder this Security Agreement, may sell Inventory which bears any trademark owned by or licensedto the Company and any Inventory that is covered by any copyright owned by or licensed to theCompany and the Director may finish any work in process and affix any trademark owned by orlicensed to the Company and sell such Inventory as provided herein. Section 6.4 Waiver of Appraisement, Valuation, Redemption and Marshalling of Assets.The Company does hereby, to the full extent the Company may lawfully do so, waive the benefit ofany appraisement, valuation, stay, extension or redemption laws now or hereafter in force and agreesnot to set up, claim or seek to take advantage of any such law in order to prevent or hinder theenforcement or foreclosure of this Security Agreement, or the final and absolute sale of the Collateralor any part thereof or interest therein, or the final and absolute putting into possession, immediatelyafter such sale, of the purchaser or purchasers thereof. The Company also waives, to the full extent itmay lawfully do so, all rights of marshalling of assets in the event of any foreclosure or sale of theCollateral or any part thereof or any interest therein and agrees that any court having jurisdiction toforeclose the lien, pledge and security interest of this Security Agreement or sell the Collateral mayforeclose the lien, pledge and security interest of this Security Agreement and sell the Collateral asan entirety, or in such parcels or portions as may be ordered by the court. Section 6.5 Application of Proceeds. Any moneys, including without limitation theproceeds of any sale, by foreclosure or otherwise, of the Collateral or any part thereof or any interesttherein received by the Director pursuant to the exercise of any remedies provided in this SecurityAgreement or by law, in equity, or by statute shall be applied as follows: First: To the payment of all costs incurred in the collection thereof, including, Second: To the discharge of any Lien which the Director may consider necessaryor desirable to discharge; Third: To the payment of indebtedness secured by this Security Agreement Fourth: To the payment of all principal, interest, monthly service fees and loan participation fees due and payable under the Note and under the Loan 25 Fifth: Unless a court of competent jurisdiction may otherwise direct by final Section 6.6 Appointment of Receiver. If an Event of Default shall have occurred and becontinuing, the Director shall, as a matter of right and to the extent permitted by applicable law andwithout regard to the adequacy of the Collateral as security, be entitled to the appointment of areceiver for all or any part of the Collateral, whether such receivership is incidental to a proposedsale of the Collateral or otherwise, and the Company hereby consents to the appointment of such areceiver and covenants not to oppose any such appointment. Section 6.7 Possession, Management and Income; Assignment. If an Event of Defaultshall have occurred and be continuing, the Director may, to the extent permitted under applicablelaw, ex parte and without notice, enter upon any location where the Collateral is located and takepossession of the Collateral or any part thereof by force, summary proceedings, ejectment orotherwise, and may remove the Company and all other Persons and any and all property therefromand may hold, operate and manage the same and receive all revenues, income or profits accruingwith respect thereto or any part thereof. The Director shall not have any liability for or by reason ofany such taking of possession, entry, removal or holding, operation or management. Section 6.8 Remedies Cumulative. If an Event of Default shall have occurred and becontinuing, the Director, in addition to each right, power and remedy of the Director provided in thisSecurity Agreement, may undertake appropriate judicial proceedings or may proceed with any otherright or remedy existing at law or in equity or by statute or otherwise, independent of or in aid of therights, powers and remedies conferred in this Security Agreement, as the Director may deem best forthe protection and enforcement of the Director's rights under this Security Agreement. Each right,power and remedy of the Director provided for in this Security Agreement, the Loan Agreement orany other Loan Document or now or hereafter existing at law or in equity or by statute or otherwise,shall be cumulative and concurrent and shall be in addition to every other right, power or remedyprovided for in this Security Agreement, the Loan Agreement or any other Loan Document, or nowor hereafter existing at law or in equity or by statute or otherwise, and the exercise or beginning ofthe exercise or partial exercise by the Director of any one or more of such rights, powers or remediesshall not preclude the simultaneous or later exercise by the Director of any or all such other rights,powers or remedies. Section 6.9 Provisions Subject to Applicable Law. All rights, powers and remediesprovided herein may be exercised only to the extent that the exercise thereof does not violate anyapplicable law, and are intended to be limited to the extent necessary so that they will not render thisSecurity Agreement invalid, unenforceable or not entitled to be recorded, registered or filed underany applicable law. 26 Section 6.10 No Waiver by the Director. No failure by the Director to insist upon the strictperformance of any term hereof, or to exercise any right, power or remedy consequent upon a breachthereof, shall constitute a waiver of any such term or of any such breach. No waiver of any breachshall affect or alter this Security Agreement, which shall continue in full force and effect with respectto any other then existing or subsequent breach. Section 6.11 Discontinuance of Proceedings and Restoration of Status Quo. In case theDirector shall have proceeded to enforce any right, power or remedy under this Security Agreementby sale, foreclosure, entry or otherwise, and such proceedings shall have been discontinued orabandoned for any reason, or shall have been determined adversely to the Director, then and in everycase the Company and the Director shall be restored to their former positions and rights hereunder,and all rights, powers and remedies of the Director shall continue as if no such proceeding had beentaken. Section 6.12 No Liability. The Director shall have no liability for any loss, damage, injury,cost or expense resulting from any act or omission to act by the Director or officers, employees,agents or representatives of the Director or the State whether or not negligent, which has been takenor omitted in good faith pursuant to this Article. Section 6.13 Right to Proceed Against Collateral. The Company irrevocably waives anyright it has to require that any action be brought against any third persons or to require that resort behad to any other security prior to the enforcement of this Security Agreement. ARTICLE VII Miscellaneous Provisions Section 7.1 Additional Security. Without notice to or consent of the Company andwithout impairment of the pledge, lien and security interest and rights created or granted by thisSecurity Agreement, the Director may accept from the Company or from any other Person additionalsecurity for the indebtedness secured by this Security Agreement. Neither the giving of this SecurityAgreement nor the acceptance of any such additional security shall prevent the Director fromresorting, first, to such additional security, or first, to the security created or granted by this SecurityAgreement, in either case without affecting the pledge, lien or security interest hereof and the rightsconferred hereunder. Section 7.2 Partial Release. At the request of the Company, the Director may, at any timeand from time to time, consent to, join in or permit a release of any part of the Collateral, subject tothe provisions of Section 4.4 hereof. No such release shall impair in any manner the validity or,except as specifically provided in such release or grant, the priority of this Security Agreement, andno notice to other parties in interest, if any, shall be required. Section 7.3 Release and Discharge. If all sums payable by the Company under the LoanDocuments shall have been irrevocably paid and the Company shall have complied with all theterms, conditions and requirements hereof and of the Note, the Loan Agreement and all other Loan Documents, then this Security Agreement shall be null and void and of no further force and effect.Upon the written request, and at the expense, of the Company, the Director will authorize, executeand deliver to the Company such proper instruments of release and discharge as may reasonably berequested to evidence such defeasance, release and discharge. 27 Section 7.4 Inspection. Upon reasonable notice, the Director and the Director's officers,employees, agents and representatives are hereby authorized to enter upon the location of theCollateral and inspect the Collateral at any reasonable time during the term of this SecurityAgreement. Section 7.5 Expenses. The Company shall, to the extent permitted by law, immediately,upon demand, pay or reimburse the Director for all reasonable attorneys' fees, costs and expensesincurred by the Director in any proceedings involving the estate of a decedent, an insolvent or adebtor under federal bankruptcy law, or in any action, proceeding or dispute of any kind in which theDirector is made a party, or appears as an intervenor or party plaintiff or defendant, affecting orrelating to the Note, this Security Agreement, the Loan Agreement or any other Loan Document, theCompany or any of the Collateral, including, but not limited to, foreclosure of or collection underthis Security Agreement, any condemnation action involving the Collateral, or any action to protectthe security hereof, and any such amounts paid by the Director shall, except as may be limited by lawor judicial order or decision entered in any such action be added to the indebtedness secured hereby,be subject to the provisions of Section 2.8 hereof and bear interest at the Interest Rate for Advancesfrom demand until paid. Section 7.6 Estoppel Affidavits. The Company, within 10 days after written request fromthe Director, shall furnish a written statement, duly acknowledged, setting forth the unpaid principalof, and interest and monthly service fee on, the indebtedness secured hereby and whether any creditsor defenses exist against such principal and interest. Section 7.7 No Merger. It being the desire and intention of the parties hereto that theSecurity Agreement and the lien, pledge and security interest hereof do not merge in title to theCollateral, it is hereby understood and agreed that should the Director acquire any additional or otherinterests in or to the Collateral or the ownership thereof, then, unless a contrary interest is manifestedby the Director as evidenced by an appropriate document duly filed or recorded, this SecurityAgreement and the lien, pledge and security interest thereof shall not merge in the title of theCollateral, toward the end that this Security Agreement may be foreclosed as if owned by a strangerto the title to the Collateral. Section 7.8 General Provisions. This Security Agreement shall be deemed to be madeunder the laws of the State and for all purposes shall be governed by and construed in accordancewith the laws of the State and shall inure to the benefit of and be binding upon the Company, theDirector and their respective permitted successors and assigns. If any provision hereof is determinedby a court to be invalid or unenforceable, such determination shall not affect any other provision,which shall be construed and enforced as if such invalid or unenforceable provision were notcontained herein. Such invalidity or unenforceability shall not affect any valid and enforceableapplication thereof, and each such provision shall be deemed effective, operative, made, entered into or taken in the manner and to the full extent permitted by law. The captions or headings herein shallbe solely for convenience of reference and in no way define, limit or describe the scope or intent ofany provisions or sections of this Security Agreement or affect the meaning hereof. This SecurityAgreement may be executed in any number of counterparts, each of which shall be deemed anoriginal and each of which shall constitute but one and the same instrument; it shall not be necessaryin proving this Security Agreement to produce or account for more than one such counterpart. ThisSecurity Agreement shall be deemed to have been prepared jointly by the parties hereto and anyuncertainty or ambiguity existing herein shall not be interpreted against any party but shall beinterpreted according to the rules for the interpretation of arm's length agreements. 28 Section 7.9 Amendments, Changes and Modifications. Except as otherwise provided in thisSecurity Agreement, this Security Agreement may not be amended, supplemented or terminatedwithout the written consent of the Director. Section 7.10 Waiver of Setoff. All sums payable by the Company hereunder or under theNote and the other Loan Documents shall be paid without notice, demand, counterclaim, setoff,deduction or defense, and without abatement, suspension, deferment, diminution or reduction, andthe obligations and liabilities of the Company hereunder shall in no way be released, discharged orotherwise affected, except as expressly provided herein, by reason of (a) any damage to ordestruction of or any condemnation or similar taking, or transfer in lieu thereof, of the Collateral orany part thereof; (b) any restriction or prevention of or interference with any use of the Collateral orany part thereof; (c) any title defect or encumbrance or any eviction from the location of theCollateral or any part thereof by title paramount or otherwise; (d) any bankruptcy, insolvency,reorganization, composition, adjustment, dissolution, liquidation or other like proceeding relating tothe Company or any action taken with respect to this Security Agreement by any trustee or receiverof the Company, or by any court in such proceeding; (e) any claim which the Company has or mighthave against the Director; (f) any default or failure on the part of the Director to perform or complywith any of the terms hereof or of any other agreements pertaining to the lien, pledge and securityinterest on the Collateral with the Company; or (g) any other occurrence whatsoever, whether similaror dissimilar to the foregoing, whether or not the Company shall have notice or knowledge of any ofthe foregoing. Except as expressly provided herein, the Company waives all rights now or hereafterconferred by statute or otherwise to any abatement, suspension, deferment, diminution or reductionof any sum secured hereby and payable by the Company. Section 7.11 Brundage Clause. In the event of the passage or enactment of any law, order,rule or regulation subsequent to the date hereof in any manner changing or modifying the laws nowin force governing the taxation of mortgages or security agreements or debts secured by mortgages orsecurity agreements or the manner of collecting taxes so as to affect adversely the Director, theDirector may, at the Director's option, declare an Event of Default hereunder unless promptly uponsuch passage or enactment the Company assumes, in a manner satisfactory to the Director, theobligation to pay any taxes or other financial burdens imposed upon the Director. Section 7.12 Notices. All notices, certificates, requests or other communications hereundershall be given in accordance with the Loan Agreement. 29 Section 7.13 Personalty. The personal property which is part of Collateral shall be andremain personal property notwithstanding the manner in which it may be attached or affixed to realestate. Section 7.14. Extent of Covenants of the Director; No Personal Liability. All covenants,obligations and agreements of the Director contained in this Security Agreement and all other LoanDocuments shall be effective to the extent authorized and permitted by applicable law. No suchcovenant, obligation or agreement shall be deemed to be a covenant, obligation or agreement of anypresent or future Director in other than such Director's official capacity acting pursuant to the Act. Section 7.15 WAIVER OF JURY TRIAL. THE COMPANY AND THE DIRECTOR,AFTER CONSULTING O R HAVING HAD THE OPPORTUNITY TO CONSULT WITHCOUNSEL, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTEITHER OF THEM MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION BASED UPONO R ARISING OUT OF THIS SECURITY AGREEMENT, THE NOTE, THE LOANDOCUMENTS, O R ANY RELATED INSTRUMENT O R AGREEMENT, O R ANY OF THETRANSACTIONS CONTEMPLATED THEREBY, O R ANY COURSE OF CONDUCT,DEALING, STATEMENTS (WHETHER ORAL O R WRITTEN), O R ACTIONS OF ANY OFTHEM. THIS WAIVER SHALL NOT IN ANY WAY AFFECT THE DIRECTOR'S ABILITY TOPURSUE REMEDIES PURSUANT TO ANY CONFESSION OF JUDGMENT O R COGNOVITPROVISION CONTAINED IN THE NOTE, IN ANY LOAN DOCUMENT O R ANY RELATEDINSTRUMENT O R AGREEMENT. NEITHER THE COMPANY NOR THE DIRECTOR SHALLSEEK TO CONSOLIDATE, BY COUNTERCLAIM OR OTHERWISE, ANY ACTION IN WHICHA JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER ACTION IN WHICH A JURYTRIAL CANNOT BE O R HAS NOT BEEN WAIVED. THESE PROVISIONS SHALL NOT BEDEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT O R RELINQUISHED BY THECOMPANY O R THE DIRECTOR EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BYBOTH OF THEM. Section 7.16 Consent to Jurisdiction/Service of Process. The Company hereby irrevocablyagrees and submits to the exclusive jurisdiction of any state or federal court located within FranklinCounty, Ohio, or, at the option of the Director in its sole discretion, of any state or federal court(s)located within any other county, state or jurisdiction in which the Director at any time or from timeto time chooses in its sole discretion to bring an action or otherwise exercise a right or remedy, andthe Company irrevocably waives any and all objections based on forum non conveniens and/orobjection to venue of any such action or proceeding. The Company hereby irrevocably consents thatall service of process be made by certified mail directed to the Company at its address set forthherein for notice purposes and service so made will be deemed completed upon the earlier of theCompany's actual receipt thereof or three (3) business days after the same has been deposited in theU.S. Mail, postage prepaid. Nothing contained herein will prevent the Director from servicingprocess in any other manner permitted by law. Section 7.17 Attorney Review. The terms and conditions of this Security Agreement(including all exhibits) were reviewed by an attorney for the Company, and said terms and conditionswere explained to the appropriate officers/representatives of the Company who, by their execution hereof, hereby acknowledged that they fully understand the terms hereof. 30 SCHEDULE A (to Security Agreement between The Guitammer Company and The Director of Development of the State of Ohio, dated April 25, 2008) Permitted Encumbrances A. Liens, pledges, and security interests in favor of the Director and Lender (relating to theLender Loan) covering all of the Collateral, which liens, pledges, and security interests shall be on ashared first priority position as to all of the Collateral; B. Liens, charges, conditions or restrictions arising from any personal property taxabatement agreements; C. (1)Liens arising from judgments or awards in respect of which the Company shall in good faith be prosecuting an appeal or proceeding for review and in respect of which the Companyshall have secured a subsisting stay of execution pending such appeal or proceedings for review,provided the Company shall have set aside on the Company's books adequate reserves with respect tosuch judgment or award; (2) liens for taxes, assessments, or governmental charges or levies, providedthe Director shall not have notified the Company in accordance with Section 3.1 hereof with respect tosuch liens; (3) deposits, liens or pledges to secure payments of workmen's compensation,unemployment insurance, pension or other social security obligations, public or statutory obligations,surety, stay or appeal bonds, or other similar obligations arising in the ordinary course of business; and(4) mechanic's, workmen's, repairmen's, warehousemen's, vendor's or carriers' liens, or other similarliens arising in the ordinary course of business and securing sums which are not past due, or deposits orpledges to obtain the release of any such liens, provided that the Company shall have complied withSection 3.2 hereof; D. Liens arising under the Lender Loan Documents and the Subordinated Creditor LoanDocuments; E. Liens permitted under the Loan Agreement; F. Liens to Key Equipment Finance in connection with the purchase and/or lease offurniture and related office equipment; G. Liens created in connection with the factoring or financing of inventory or receivablespermitted under the Loan Agreement; and H. In the event Gerald S. Jacobs exercises the "Put Option" granted to him in a certainStock Purchase Agreement dated December 7, 2007, a security interest in the 39 shares of commonstock without par value of the Company purchased from Mr. Jacobs by the Company. SCHEDULE B (to Security Agreement between The Guitammer Company and The Director of Development of the State of Ohio, dated April 25, 2008) Project Equipment None.
